Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 23 November 2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 11-13, and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamada (US 2016/0072925 A1) (hereinafter Yamada).

Regarding Claim 1, Yamada discloses a wireless projecting control method [Figs. 11, 22] comprising:
 setting at least one operation restriction; [0152-155, 0158-160, 0163-0165: where access restriction to the system may be set by some administrator in advance] 
communicating a transmitter with a receiver or a communication device for executing at least one restricted operation by the transmitter or the receiver; [Figs. 1-2, 11, 22; 0043, 0171: wherein the various elements of the disclosure may be embodied as separate devices, distributed/combined with different devices; 0090, 0154-155, 0158-159, 0164-165: information storage device 10 (i.e., transmitter) may communicate with relay server 20 (i.e., communication device) and/or Projector 12 (i.e., receiver) to output a file from some smartphone 11, where the file output process may be subject to various access restrictions] and 
selectively or restrictedly projecting an image signal to a display device by the receiver after the transmitter or the receiver executes the at least one restricted operation; [Figs. 1-2, 11, 22; 0090, 0138, 0154-155, 0158-159, 0164-165: if access is authenticated and allowed, projector will output the selected file (see Fig. 22 ‘projecting’), or if access is not authenticated/allowed, file output is not accessed]
wherein the image signal is generated by the communication device, and the transmitter is used for transmitting the image signal to the receiver according to the at least one operation restriction. [Figs. 1-2, 11, 22; 0090, 0138, 0154-155, 0158-159, 0164-165: if access is authenticated and allowed, projector will output the selected file (see Fig. 22 ‘projecting’), or if access is not authenticated/allowed, file output is not accessed, where file is output by smartphone through relay server 20]

Regarding Claim 2, Yamada discloses all of the limitations of Claim 1, which are analyzed as previously discussed with respect to that claim.
Furthermore, Yamada discusses wherein communicating the transmitter with the receiver or the communication device for executing the at least one restricted operation by the transmitter or the receiver comprises: the receiver transmitting a control signal having a first authority level to the transmitter; and after the control signal is received by the transmitter, the transmitter executes at least one first restricted operation corresponding to the first authority level according to the first authority level. [Figs. 1-2, 11, 22; 0043, 0171: wherein the various elements of the disclosure may be embodied as separate devices, distributed/combined with different devices; 0090, 0138, 0154-155, 0158-159, 0164-165: information storage device 10 (i.e., transmitter) may communicate with relay server 20 (i.e., communication device) and/or Projector 12 (i.e., receiver) to output a file from some smartphone 11 by sending various request messages, where if access is authenticated and allowed, projector will output the selected file (see Fig. 22 ‘projecting’), and  if access is not authenticated/allowed, file output is not accessed, where file is output by smartphone through relay server 20 via information storage device 10]

Regarding Claim 3, Yamada discloses all of the limitations of Claim 1, which are analyzed as previously discussed with respect to that claim.
Furthermore, Yamada discusses wherein communicating the transmitter with the receiver or the communication device for executing the at least one restricted operation by the transmitter or the receiver comprises: transmitting the image signal from the transmitter to the receiver after the transmitter is triggered; and controlling the display device for displaying the image signal according to at least one second restricted operation by the receiver after a second authority level is acquired; [Figs. 1-2, 11, 22; 0043, 0171: wherein the various elements of the disclosure may be embodied as separate devices, distributed/combined with different devices; 0090, 0138, 0154-155, 0158-159, 0164-165: information storage device 10 (i.e., transmitter) may communicate with relay server 20 (i.e., communication device) and/or Projector 12 (i.e., receiver) to output a file from some smartphone 11 by sending various request messages, where if access is authenticated and allowed, projector will output the selected file (see Fig. 22 ‘projecting’), and  if access is not authenticated/allowed, file output is not accessed, where file is output by smartphone through relay server 20 via information storage device 10] wherein the at least one second restricted operation corresponds to the second authority level, and the second authority level is configured by the transmitter or the receiver. [Fig. 5; 0152-155, 0158-160, 0163-0165: where access restriction to the system may be set by some administrator in advance via the information storage device]

Regarding Claim 5, Yamada discloses all of the limitations of Claim 1, which are analyzed as previously discussed with respect to that claim.
Furthermore, Yamada discusses wherein communicating the transmitter with the receiver or the communication device for executing the at least one restricted operation by the transmitter or the receiver comprises: configuring a fourth authority level by the communication device for displaying the image signal on the display device according to at least one fourth operation restriction corresponding to the fourth authority level when the image signal is transmitted from the communication device to the receiver through the transmitter. [Figs. 1-2, 11, 22; 0043, 0171: wherein the various elements of the disclosure may be embodied as separate devices, distributed/combined with different devices; 0090, 0138, 0154-155, 0158-159, 0164-165: information storage device 10 (i.e., transmitter) may communicate with relay server 20 (i.e., communication device) and/or Projector 12 (i.e., receiver) to output a file from some smartphone 11 by sending various request messages, where if access is authenticated and allowed, projector will output the selected file (see Fig. 22 ‘projecting’), and  if access is not authenticated/allowed, file output is not accessed, where file is output by smartphone through relay server 20 via information storage device 10]

Regarding Claim 11, Claim 11 recites a system that performs the method of Claim 1. As such, Claim 11 is analyzed and rejected similarly as Claim 1, mutatis mutandis. 

Regarding Claim 12, Yamada discloses all of the limitations of Claim 11, which are analyzed as previously discussed with respect to that claim.
Furthermore, Claim 12 recites nearly identical limitations as Claim 2, and is rejected similarly as that claim.

Regarding Claim 13, Yamada discloses all of the limitations of Claim 11, which are analyzed as previously discussed with respect to that claim.
Furthermore, Claim 13 recites nearly identical limitations as Claim 3, and is rejected similarly as that claim.

Regarding Claim 15, Yamada discloses all of the limitations of Claim 11, which are analyzed as previously discussed with respect to that claim.
Furthermore, Claim 15 recites nearly identical limitations as Claim 5, and is rejected similarly as that claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 6 & 8 and 16 & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada as applied to claims 1 and 11, respectively, above, and further in view of Leyfman et al. (US 2019/0304507 A1) (hereinafter Leyfman).

Regarding Claim 6, Yamada discloses all of the limitations of Claim 1, which are analyzed as previously discussed with respect to that claim.
Furthermore, Yamada discloses wherein the communication device saves information of the at least one authority level. [Figs. 1-2, 11, 22; 0043, 0171: wherein the various elements of the disclosure may be embodied as separate devices, distributed/combined with different devices; 0152-155, 0158-160, 0163-0165: where access restriction to the system may be set by some administrator in advance (i.e., authority levels are stored by at least some device)]
Yamada fails to explicitly disclose establishing a member list and saving the member list to the receiver; reading the member list by the receiver; and acquiring at least one authority level by the communication device according to the member list after the member list is read by the receiver.
Leyfman, in analogous art, teaches establishing a member list and saving the member list to the receiver; reading the member list by the receiver; and acquiring at least one authority level by the communication device according to the member list after the member list is read by the receiver. [Fig. 12; 0114-118: where a database of authorized users/devices (i.e., member list) may be set up and stored to allow pairing of user devices with playback devices (such as the smartphones and projectors of Yamada above) for generating pairing tokens for the devices to utilize]
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the method of Yamada with the teachings of Leyfman to establish a member list that is provided to the receiver to acquire authority levels of the communication device in order to facilitate configuration, monitoring and control of various AV devices to allow streaming devices to pair with playback devices and facilitating the pairing process by established a group of authorized user devices. [Leyfman – 0002-5, 0113-118]

Regarding Claim 8, Yamada discloses all of the limitations of Claim 1, which are analyzed as previously discussed with respect to that claim.
Furthermore, Yamada discloses wherein the receiver has authentication information. [Figs. 1-2, 11, 22; 0043, 0171: wherein the various elements of the disclosure may be embodied as separate devices, distributed/combined with different devices; 0152-155, 0158-160, 0163-0165: where access restriction to the system may be set by some administrator in advance (i.e., authority levels are stored by at least some device)]
Yamada fails to explicitly disclose wherein the receiver has a member list, and the member list is determined by meeting letter data, grouping list data of the communication application program, and/or member information of a communication database.
Leyfman, in analogous art, teaches wherein the receiver has a member list, the member list is determined by meeting letter data, grouping list data of the communication application program, and/or member information of a communication database. [Fig. 12; 0114-118: where a database of authorized users/devices (i.e., member list) may be set up and stored to allow pairing of user devices with playback devices (such as the smartphones and projectors of Yamada above) for generating pairing tokens for the devices to utilize]
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the method of Yamada with the teachings of Leyfman to establish a member list  determined by some group listing data and/or member information from some application program or database in order to facilitate configuration, monitoring and control of various AV devices to allow streaming devices to pair with playback devices and facilitating the pairing process by established a group of authorized user devices. [Leyfman – 0002-5, 0113-118]

Regarding Claim 16, Yamada discloses all of the limitations of Claim 11, which are analyzed as previously discussed with respect to that claim.
Furthermore, Claim 16 recites nearly identical limitations as Claim 6, and is rejected similarly as that claim.

Regarding Claim 18, Yamada discloses all of the limitations of Claim 11, which are analyzed as previously discussed with respect to that claim.
Furthermore, Claim 18 recites nearly identical limitations as Claim 8, and is rejected similarly as that claim.


Claim(s) 7 & 9 and 17 & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada as applied to claims 1 and 11, respectively, above, further in view of Rose et al. (US 2017/0264446 A1) (hereinafter Rose) 

Regarding Claim 7, Yamada discloses all of the limitations of Claim 1, which are analyzed as previously discussed with respect to that claim.
Furthermore, Yamada discloses acquiring at least one authority level by the communication device. [Figs. 1-2, 5, 11, 22; 0043, 0171: wherein the various elements of the disclosure may be embodied as separate devices, distributed/combined with different devices; 0152-155, 0158-160, 0163-0165: where access restriction to the system may be set by some administrator in advance (i.e., authority levels are stored by at least some device) and may be managed by relay client 25/authentication manager 26 of information storage device 10]
Yamada fails to explicitly disclose acquiring a member list from a cloud server by the receiver; acquiring at least one authority level by the communication device according to the member list after the receiver reads the member list; wherein information of the at least one authority level is saved in the cloud server. (Emphasis on the particular elements of the limitations not explicitly disclosed by Yamada)
Rose, in analogous art, teaches acquiring a member list from a cloud server by the receiver; acquiring at least one authority level by the communication device according to the member list after the receiver reads the member list; wherein information of the at least one authority level is saved in the cloud server. [Figs. 1-3; 0043-44, 0048: conference management module may be embodied on an information on a server 108 or elsewhere on the network 106, where the one or more servers may be organized in a cloud server architecture; 0052-57, 0063-70: where system may query a calendar and/or invite list/directory of users and user devices invited/authorized to use/connect to conference devices 103]
 It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the method of Yamada with the teachings of Rose to establish a member list  determined by some group listing data and/or member information from some application program or database in order to facilitate connecting user devices to conference devices. [Rose -  ABST; 0002-6] 

Regarding Claim 9, Yamada discloses all of the limitations of Claim 1, which are analyzed as previously discussed with respect to that claim.
Furthermore, Yamada discloses wherein the at least one restricted operation comprises timeliness information, and if the scheduled time expires, authorization of sharing conference data is invalid. [0163-167: wherein authentication may be time-based, wherein access is granted if the current time is within some predetermined time range or not]
Yamada fails to explicitly disclose wherein the at least one restricted operation comprises timeliness information of scheduled time of a conference, and if the scheduled time expires, authorization of sharing conference data is invalid. (Emphasis on the particular elements of the limitations not explicitly disclosed by Yamada)
Rose, in analogous art, teaches wherein the at least one restricted operation comprises timeliness information of scheduled time of a conference, and if the scheduled time expires, authorization of sharing conference data is invalid.. [Figs. 1-3; 0043-44, 0048: conference management module may be embodied on an information on a server 108 or elsewhere on the network 106, where the one or more servers may be organized in a cloud server architecture; 0052-57, 0063-70: where system may query a calendar and/or invite list/directory of users and user devices invited/authorized to use/connect to conference devices 103, where client devices may be authorized to access/use a particular conference device based on some calendar schedule that indicates specific hour/day/weeks that particular conference devices are available or reserved]
 It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the method of Yamada with the teachings of Rose to establish a member list  determined by some group listing data and/or member information from some application program or database in order to facilitate connecting user devices to conference devices based on conference reservation schedules. [Rose -  ABST; 0002-6; 0057] 

Regarding Claim 17, Yamada discloses all of the limitations of Claim 11, which are analyzed as previously discussed with respect to that claim.
Furthermore, Claim 17 recites nearly identical limitations as Claim 7, and is rejected similarly as that claim.

Regarding Claim 19, Yamada discloses all of the limitations of Claim 11, which are analyzed as previously discussed with respect to that claim.
Furthermore, Claim 19 recites nearly identical limitations as Claim 9, and is rejected similarly as that claim.


Allowable Subject Matter
Claims 4, 10, 14, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J KIM whose telephone number is (571)272-2767. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J KIM/Primary Examiner, Art Unit 2421